UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Commission file number 001-33013 FLUSHING FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3209278 (I.R.S. Employer Identification No.) 1979 Marcus Avenue, Suite E140, Lake Success, New York 11042 (Address of principal executive offices) (718) 961-5400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).[ ] Yes [X]No The number of shares of the registrant’s Common Stock outstanding as of October 31, 2011 was 31,160,639. TABLE OF CONTENTS PAGE PART I—FINANCIAL INFORMATION ITEM 1.Financial Statements - (Unaudited) Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Cash Flows 3 Consolidated Statements of Changes in Stockholders’ Equity and Consolidated Statements of Comprehensive Income 4 Notes to Consolidated Financial Statements 6 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 34 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 52 ITEM 4.Controls and Procedures 52 PART II—OTHER INFORMATION ITEM 1.Legal Proceedings 53 ITEM 1A. Risk Factors 53 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 53 ITEM 4.Reserved 53 ITEM 6.Exhibits 54 SIGNATURES 55 i PART I – FINANCIAL INFORMATION FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES Consolidated Statements of Financial Condition (Unaudited) ITEM 1.FINANCIAL STATEMENTS September 30, December 31, (Dollars in thousands, except per share data) ASSETS Cash and due from banks $ $ Securities available for sale: Mortgage-backed securities ($40,770 and $51,475 at fair value pursuant to the fair value option at September 30, 2011 and December 31, 2010, respectively) Other securities ($30,716 and $21,574 at fair value pursuant to the fair value option at September 30, 2011 and December 31, 2010 respectively) Loans: Multi-family residential Commercial real estate One-to-four family ― mixed-use property One-to-four family ― residential Co-operative apartments Construction Small Business Administration Taxi medallion Commercial business and other Net unamortized premiums and unearned loan fees Allowance for loan losses ) ) Net loans Interest and dividends receivable Bank premises and equipment, net Federal Home Loan Bank of New York stock Bank owned life insurance Goodwill Core deposit intangible Other assets Total assets $ $ LIABILITIES Due to depositors: Non-interest bearing $ $ Interest-bearing: Certificate of deposit accounts Savings accounts Money market accounts NOW accounts Total interest-bearing deposits Mortgagors' escrow deposits Borrowed funds ($27,189 and $32,226 at fair value pursuant to the fair value option at September 30, 2011 and December 31, 2010, respectively) Securities sold under agreements to repurchase Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock ($0.01 par value; 5,000,000 shares authorized; none issued) - - Common stock ($0.01 par value; 100,000,000 shares authorized; 31,530,595 shares and 31,255,934 shares issued at September 30, 2011 and December 31, 2010, respectively; 31,160,639 shares and 31,255,934 shares outstanding a September 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Treasury stock (369,956 shares at September 30, 2011 and none at December 31, 2010) ) - Retained earnings Accumulated other comprehensive income (loss), net of taxes ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements 1 PART I – FINANCIAL INFORMATION FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES Consolidated Statements of Income (Unaudited) For the three months For the nine months ended September 30, ended September 30 , Interest and dividend income Interest and fees on loans $ Interest and dividends on securities: Interest Dividends Other interest income 35 11 89 33 Total interest and dividend income Interest expense Deposits Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income (loss) Other-than-temporary impairment ("OTTI") charge ) Less: Non-credit portion of OTTI charge recorded in Other Comprehensive Income, before taxes Net OTTI charge recognized in earnings ) Loan fee income Banking services fee income Net gain (loss) on sale of loans (6 ) 17 Net gain from sale of securities - 39 - 62 Net gain (loss) from fair value adjustments ) ) Federal Home Loan Bank of New York stock dividends Bank owned life insurance Other income Total non-interest income Non-interest expense Salaries and employee benefits Occupancy and equipment Professional services FDIC deposit insurance Data processing Depreciation and amortization Other real estate owned / foreclosure expense Other operating expenses Total non-interest expense Income before income taxes Provision (benefit) for income taxes Federal State and local ) ) Total taxes Net income $ Basic earnings per common share $ Diluted earnings per common share $ Dividends per common share $ The accompanying notes are an integral part of these consolidated financial statements. 2 PART I – FINANCIAL INFORMATION FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) For the nine months ended September 30, (Dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization of bank premises and equipment Net gain on sales of loans (including delinquent loans) ) ) Net gain on sales of securities - ) Amortization of premium, net of accretion of discount Net (gain) loss from fair value adjustments ) OTTI charge recognized in earnings Income from bank owned life insurance ) ) Stock-based compensation expense Deferred compensation Amortization of core deposit intangibles Excess tax expense (benefit) from stock-based payment arrangements ) 14 Deferred income benefit provision ) ) (Decrease) increase in other liabilities ) Increase in other assets ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of bank premises and equipment ) ) Net redemptions of Federal Home Loan Bank of New York shares Purchases of securities available for sale ) ) Proceeds from sales and calls of securities available for sale Proceeds from maturities and prepayments of securities available for sale Net (originations) and repayment of loans ) Purchases of loans ) ) Proceeds from sale of real estate owned Proceeds from sale of delinquent loans Net cash provided by(used) in investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Net increase (decrease)in non-interest bearing deposits ) Net (decrease) increase in interest-bearing deposits ) Net increase in mortgagors' escrow deposits Net activity of short-term borrowed funds - ) Proceeds from long-term borrowings Repayment of long-term borrowings ) ) Purchases of treasury stock ) ) Excess tax benefit (expense) from stock-based payment arrangements ) Proceeds from issuance of common stock upon exercise of stock options Cash dividends paid ) ) Net cash (used) in provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL CASHFLOW DISCLOSURE Interest paid $ $ Income taxes paid Taxes paid if excess tax benefits were not tax deductible Non-cash activities: Securities purchased, not yet settled - Loans transferred to other real estate owned Loans provided for the sale of other real estate owned The accompanying notes are an integral part of these consolidated financial statements. 3 PART I – FINANCIAL INFORMATION FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES Consolidated Statements of Changes in Stockholders’ Equity and Consolidated Statements of Comprehensive Income (Unaudited) For the nine months ended September 30, (Dollars in thousands, except per share data) Common Stock Balance, beginning of period $ $ Issuance upon exercise of stock options (155,061 and 18,994 common shares for the nine months ended September 30, 2011 and 2010, respectively) 1 - Shares issued upon vesting of restricted stock unit awards (119,600 and 87,821 common shares for the nine months ended September 30, 2011 and 2010, respectively) 1 1 Balance, end of period $ $ Additional Paid-In Capital Balance, beginning of period $ $ Award of common shares released from Employee Benefit Trust (140,298 and 130,499 common shares for the nine months ended September 30, 2011 and 2010, respectively) Shares issued upon vesting of restricted stock unit awards (119,800 and 103,109 common shares for the nine months ended September 30, 2011 and 2010, respectively) Issuance upon exercise of stock options (155,061 and 18,994 common shares for the nine months ended September 30, 2011and 2010, respectively) Stock-based compensation activity, net Stock-based income tax benefit (expense) ) Balance, end of period $ $ Treasury Stock Balance, beginning of period $
